Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on November 17, 2021. Claims 1-18 are pending and presented for examination.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Examiner's note: It is recommended to amend the abstract to briefly describe the claimed invention according to the above guidelines. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al “Huang”, US-PGPub. No. 20090238561 in view of Viana et al “Viana”, US-PGPub. No. 20190207833. 
As per claims 1, 7 and 13, Huang teaches a data transmission method, a non-transitory computer readable medium and an optical line terminal (OLT) (Fig. 4, Paragraph(s) [0004], [0027]), comprising: 
a processor (Paragraph(s) [0050]), configured to obtain a data template, and obtain optical network terminal (ONT) data based on the data template (Paragraph(s) [0027]; measuring and reporting communications traffic performance in a Passive Optical Network (PON) 400 having an Optical Line Terminal (OLT) 415 and multiple Optical Network Terminals (ONTs) 435 downstream of the OLT 415. For instance, collecting performance information of the selected communications traffic to test communications traffic via the passive optical communications paths); and
a transmitter, configured to send encoded ONT data to a management server (Paragraph(s) [0035]; once the performance data 480 is collected, the STB 445 reports the traffic performance data 480 for analysis, for example, by sending the performance results 480 via HTTP and threshold crossing alarms via Simple Network Management Protocol (SNMP) of each ONT 435 to a network management node 455).
Huang fails to explicitly teach encoding data according to external data representation (XDR).  
However, Viana discloses the IPDR module 130 may support various protocols and forms of data collection, including but not limited to SAMIS data collection in concert with manufacturers and operators of the CMTS devices, XDR (External Data Representation) sources, and IPDR/SP protocol sources (Paragraph(s) [0049]);
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the applicants' invention to modify the teaching of Huang to include the feature of collecting data according to XDR as taught by Viana (Paragraph [0049]) to provide standard data type representation to minimize the need for any data conversion at the management server.   
As per claims 2, 8 and 14, Huang fails to explicitly teach wherein the management server is an Internet protocol detail record (IPDR) server  
However, Viana discloses wherein the management server is an Internet protocol detail record (IPDR) server (Paragraph(s) [0003], [0015]).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the applicants' invention to modify the teaching of Huang to incorporate IPDR module as taught by Viana (Paragraph [0015]) into the management node taught by Huang to reduce the costs associated with reliable data collection.
As per claims 3, 4, 9, 10, 15 and 16, Huang teaches receiving, by the OLT, cable modem (CM) data sent by a cable modem termination system (CMTS) device (Paragraph(s) [0021]) and sending, by the OLT, CM data to the IPDR server (Paragraph(s) [0027], [0035]).
Huang fails to explicitly disclose encoding, by the OLT, the CM data according to the XDR.
However, Viana discloses encoding, by the OLT, the CM data according to the XDR (Paragraph(s) [0049]). 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the applicants' invention to modify the teaching of Huang to include the feature taught by Viana as explained in claim 1 above. 
As per claims 5, 11 and 17, Huang teaches wherein the data template comprises at least two of a media access control (MAC) address of an ONT, an online status of the ONT, last registration time of the ONT, an identifier of an ONT service flow, a traffic template of the ONT service flow, a direction of the ONT service flow, a quantity of forwarded bytes of the ONT service flow, a quantity of forwarded packets of the ONT service flow, and a quantity of discarded packets of the ONT service flow (Paragraph(s) [0036], [0039], [0044], [0046]).
As per claims 6, 12 and 18, Huang teaches wherein the obtaining, by an OLT, of a data template comprises receiving, by the OLT, the data template sent by the management server (Paragraph(s) [0027-0028]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454